DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action on the merits, in response to the claims filed on February 19, 2020.
Claims 1-7 have been examined.
Claims 1-7 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
a license checking unit configured to judge… in claim 6
an equalization unit configured so that… in claim 6
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims recites the following mean-plus-functions limitations:
a license checking unit configured to judge… in claim 6
an equalization unit configured so that… in claim 6
The noted above means plus function limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders such as “unit” and “module” coupled with functional language “configured to”, “to receiving”, “to extract”, “to generate” and “to load” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not further modified by sufficient structure or material for performing the claimed function.  The generic placeholders mentioned above are considered generic because the following functions can be performed by either hardware or software and the words themselves do not imply obvious structure.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites wherein the first computer apparatus is configured to stop the coordinated operations by the second computer apparatus. It is unclear to one of the ordinary skill in the art, whether the first computer apparatus stops the coordinated operations being run by the second computer apparatus or the second computer apparatus stops the coordinated operations being run by first computer apparatus. Appropriate correction is required.

Claim 6 recites the following mean-plus-functions limitations:
a license checking unit configured to judge… in claim 6
an equalization unit configured so that… in claim 6
The noted above claim limitation invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph invokes 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Often the supporting disclosure for a computer-implemented invention discusses the implementation of the functionality of the invention through hardware, software, or a combination of both. In this situation, a question can arise as to which mode of implementation supports the means-plus-function limitation. The language of 35 U.S.C. 112(f) requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-5 and 6 are directed to a computer apparatus and claim 7 is directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims recite performing coordinated operations. Specifically, the claims recite “a first … among the plurality of … is configured so that, when an identifier of the first … is included in a license file that includes identifiers of a plurality of … to which a license for software to perform the coordinated operations is granted, the … permits the coordinated operations, using the software, by a second … other than the … among the plurality of … that perform the coordinated operations, even if an identifier of the second … is not included in the license file”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because “it describes a process for carrying out a legal interactions (including agreements in the form of contracts; legal obligations; or sales activities or behaviors; business relations) between parties that involves communicating data (i.e. licenses/contracts/legal obligations) needed to complete a task/operation”. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a computer apparatus, license checking unit and equalization unit merely use(s) a computer as a tool to perform an abstract idea. Specifically, the computer apparatus, license checking unit and equalization unit perform(s) the steps or functions of “a first computer apparatus among the plurality of computer apparatuses is configured so that, when an identifier of the first computer apparatus is included in a license file that includes identifiers of a plurality of computer apparatuses to which a license for software to perform the coordinated operations is granted, the first computer apparatus permits the coordinated operations, using the software, by a second computer apparatus other than the first computer apparatus among the plurality of computer apparatuses that perform the coordinated operations, even if an identifier of the second computer apparatus is not included in the license file”. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computer apparatus, license checking unit and equalization unit to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of performing coordinated operations. As discussed above, taking the claim elements separately, the computer apparatus, license checking unit and equalization unit perform(s) the steps or functions of “a first computer apparatus among the plurality of computer apparatuses is configured so that, when an identifier of the first computer apparatus is included in a license file that includes identifiers of a plurality of computer apparatuses to which a license for software to perform the coordinated operations is granted, the first computer apparatus permits the coordinated operations, using the software, by a second computer apparatus other than the first computer apparatus among the plurality of computer apparatuses that perform the coordinated operations, even if an identifier of the second computer apparatus is not included in the license file”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of performing coordinated operations. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-5 further describe the abstract idea of performing coordinated operations. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Carsten Blecken (US 20060287959 A1, “Blecken”).

Regarding claim 1: Blecken discloses: A computer system comprising a plurality of computer apparatuses that perform coordinated operations:
wherein a first computer apparatus among the plurality of computer apparatuses is configured so that, when an identifier of the first computer apparatus is included in a license file that includes identifiers of a plurality of computer apparatuses to which a license for software to perform the coordinated operations is granted (Reference [0037], “The license certificate 515 is generally provided by a vendor of the application program 400, and contains license related information such as the type of software license (e.g., floating or node locked), the number of concurrent users allowed on a specified network (for a floating license) or the identification of one or more computers authorized to run the application program (for a node locked license)”[0039], “Upon receiving the run request, the license manager 514 reads the license certificate 515, and determines whether the terms of the software license specified therein allow the user to run the copy 511 at that time... On the other hand, if the number would not be exceeded, then the request is granted, and the user is allowed to run the copy 511 of the application program 400.” [0041], “In particular, if only software functions 401-403 are licensed, and not software function 404, then software functions 401-403 are checked-out by the client computer 311 upon being granted its run request.”), the first computer apparatus permits the coordinated operations, using the software, by a second computer apparatus other than the first computer apparatus among the plurality of computer apparatuses that perform the coordinated operations, even if an identifier of the second computer apparatus is not included in the license file (Blecken [0047], the Examiner considers “license proof 700 and or sub-licensable” to be the second computer apparatus identifier is not included in the license file. The license proof 700 does not include identification of one or more computers and the license proof 700 is provided to allow to run the requested software function under the authority of the license proof 700 without checking-out another license), (Reference [0042], “Each of the licensed software functions are sub-licensable and such sublicenses are transferable to other computing entities, so that if the client computer 311 (referred to as the "license proof provider" or simply, "provider" in this case) requests another computing entity such as client computer 312 in its network 315 or client computer 321 in the network 325 (referred to as the "license proof acceptor" or simply, "acceptor" in this case) to run one of the licensed software functions, it is free to do so using the software licensing mechanism described herein.” [0047], “If all of these conditions are satisfied, then the license manager authorizes the license manager interface 522 to run the requested software function under the authority of the license proof 700 without checking-out another license to do so.” [0065], “in practice, the license proof acceptor may relay the request to another client computer within its network or even out of it, by simply passing the received license proof and run request to the other client computer, and such a possibility is also fully contemplated to be within the scope of the various aspects of the present invention.”), (see also paragraphs [0043]-[0044], [0047], [0054] and Fig. 1, Fig. 3 and Figs. 5 and 6).
Examiner’s Note: The language “when an identifier of the first computer apparatus is included in a license file that includes identifiers of a plurality of computer apparatuses to which a license for software to perform the coordinated operations is granted” and “even if an identifier of the second computer apparatus is not included in the license file”. These are conditional language limitations. The coordinated operations are granted for the first computer apparatus when the license file that includes identifier of the first computer apparatus, but is not performed otherwise. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).

Regarding claim 3: Blecken, discloses as shown above.
Blecken further discloses: The computer system of claim 1, wherein the first computer apparatus is configured to stop the coordinated operations by the second computer apparatus when the coordinated operations by the second computer apparatus have been permitted for a predetermined time or longer even if the identifier of the second computer apparatus is not included in the license file (Blecken [0062], “In 905, the license manager determines whether or not the license proof has been generated within a reasonably recent or otherwise, predetermined period of time. For example, it may compare the time stamp (e.g., 703) in the license proof 700 against the present time on its system (or time in an agreed upon time zone), and if the difference is greater than a predetermine period of time, such as 48 hours, determine that the license proof is no longer valid. If the license manager determines that the license proof is no longer valid, because it has not been generated within a reasonably recent or otherwise, predetermined period of time, then in 906, it notifies the appropriate license manager interface (e.g., 522) of that fact so that it may send a suitable error report back to its counterpart in the run requesting client computer (e.g., the license proof provider)”) (see paragraphs [0062], [0044], [0042], [0047] and [0065] and Fig. 1, Fig. 3 and Figs. 5 and 6).
Examiner’s Note: the limitation “the first computer apparatus is configured to stop the coordinated operations” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Regarding claims 6 and 7: Blecken, discloses as shown above.
Blecken further discloses: A computer apparatus included in a computer system comprising a plurality of computer apparatuses that perform coordinated operations, the computer apparatus comprising (see paragraph [0030]-[0031] and Fig. 3).
a license checking unit configured to judge whether an identifier of the computer apparatus is included in a license file that includes identifiers of a plurality of computer apparatuses to which a license for software to perform the coordinated operations is granted (Blecken [0036], “a first computing entity such as client computer 311 in network 315 has a copy 511 of the application program 400 installed on it, and its corresponding licenser server such as the license server 314 in network 315 has a license manager 514 and a license certificate 515 installed on it.” (Reference [0037], “The license certificate 515 is generally provided by a vendor of the application program 400, and contains license related information such as the type of software license (e.g., floating or node locked), the number of concurrent users allowed on a specified network (for a floating license) or the identification of one or more computers authorized to run the application program (for a node locked license). [0041], “In particular, if only software functions 401-403 are licensed, and not software function 404, then software functions 401-403 are checked-out by the client computer 311 upon being granted its run request.”), (see paragraphs [0036]-[0037] and [0039] and Fig. 3); and
Examiner’s Note: the limitation “plurality of computer apparatuses to which a license for software to perform the coordinated operations” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.
an equalization unit configured so that, when the identifier of the computer apparatus is judged by the license checking unit to be included in the license file, the equalization unit permits the coordinated operations, using the software, by another computer apparatus that performs the coordinated operations (Reference [0042], “Each of the licensed software functions are sub-licensable and such sublicenses are transferable to other computing entities, so that if the client computer 311 (referred to as the "license proof provider" or simply, "provider" in this case) requests another computing entity such as client computer 312 in its network 315 or client computer 321 in the network 325 (referred to as the "license proof acceptor" or simply, "acceptor" in this case) to run one of the licensed software functions, it is free to do so using the software licensing mechanism described herein.” [0047], “If all of these conditions are satisfied, then the license manager authorizes the license manager interface 522 to run the requested software function under the authority of the license proof 700 without checking-out another license to do so.” [0065], “in practice, the license proof acceptor may relay the request to another client computer within its network or even out of it, by simply passing the received license proof and run request to the other client computer, and such a possibility is also fully contemplated to be within the scope of the various aspects of the present invention.”) even if an identifier of the another computer apparatus is not included in the license file (Blecken [0047], the Examiner considers “license proof 700 and or sub-licensable” to be the second computer apparatus identifier is not included in the license file. The license proof 700 does not include identification of one or more computers and the license proof 700 is provided to allow to run the requested software function under the authority of the license proof 700 without checking-out another license), (see paragraphs [0039]-[0042], [0047] and [0065] and Fig. 1, Fig. 3 and Figs. 5 and 6).
Examiner’s Note: The language “when the identifier of the computer apparatus is judged by the license checking unit” and “even if an identifier of the second computer apparatus is not included in the license file”. These are conditional language limitations. The coordinated operations are granted for the first computer apparatus when the license file that includes identifier of the first computer apparatus, but is not performed otherwise. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Carsten Blecken (US 20060287959 A1, “Blecken”) in view of Vrielink et al. (US 20080209577 A1, “Vrielink”).

Regarding claim 2: Blecken, discloses as shown above.
Blecken further discloses: the second computer apparatus is permitted even if the identifier of the second computer apparatus is not included in the license file (see paragraphs [0042], [0047] and [0065] and Fig. 1, Fig. 3 and Figs. 5 and 6).
Blecken does not specifically disclose, however Vrielink discloses: The computer system of claim 1, wherein the second computer apparatus is configured to stop the coordinated operations when the first computer apparatus stops while the coordinated operations by the second computer apparatus are being permitted […] (Vrielink [0060], Whether the participants may finish current content rendering when the owner leaves the session.”), (see paragraphs [0050]-[0061).
Examiner’s Note: The language “the second computer apparatus is configured to stop the coordinated operations when the first computer apparatus stops” and “even if an identifier of the second computer apparatus is not included in the license file”. These are conditional language limitations. The coordinated operations are granted for the first computer apparatus when the license file that includes identifier of the first computer apparatus, but is not performed otherwise. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Examiner’s Note: The language “the second computer apparatus is configured to stop the coordinated operations” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blecken with Vrielink to include well-known features of DRM such as defining policies (e.g., start/stop operation or actions) to enhance DRM security and user experience.

Regarding claim 4: Blecken and Vrielink, discloses as shown above.
Blecken further discloses: the second computer apparatus is permitted even if the identifier of the second computer apparatus is not included in the license file (see paragraphs [0042], [0047] and [0065] and Fig. 1, Fig. 3 and Figs. 5 and 6).
Blecken does not specifically disclose, however Vrielink discloses: The computer system of claim 1, wherein the first computer apparatus is configured not to permit the coordinated operations by the second computer apparatus when the coordinated operations by the second computer apparatus have been permitted more than a predetermined number of times (Vrielink [0056], “The maximum amount of time a content item may be shared in a session.”) […] (see paragraphs [0005] and [0050]-[0061).
Examiner’s Note: The language “when the coordinated operations by the second computer apparatus have been permitted” and “even if an identifier of the second computer apparatus is not included in the license file”. These are conditional language limitations. The coordinated operations are granted for the first computer apparatus when the license file that includes identifier of the first computer apparatus, but is not performed otherwise. Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).
Examiner’s Note: The language “wherein the first computer apparatus is configured to stop the coordinated operations” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blecken with Vrielink to include well-known features of DRM such as defining policies (e.g., predetermined/threshold number of times) to enhance DRM security and user experience.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carsten Blecken (US 20060287959 A1, “Blecken”) in view of Vrielink et al. (US 20080209577 A1, “Vrielink”) further in view of NOZUE et al. (US 20130305394 A1, “NOZUE”).

Regarding claim 5: Blecken and Vrielink, discloses as shown above.
Blecken further discloses: The computer system of claim 1, wherein the first computer apparatus is an operating computer apparatus (Blecken [0035], “FIG. 5 is applicable where two computers in the same network (e.g., client computers 311 and 312 in the network 315) are cooperating in a distributed processing activity, and FIG. 6 is applicable where two computers in different networks (e.g., client computer 311 in the network 315 and client computer 321 in the network 325) are cooperating in a distributed processing activity. Although the term "compatible" is not included in their descriptions, all license managers and license manager interfaces depicted, described and/or referenced in the FIGS. 5-9 are compatible license managers and compatible license manager interfaces.”) (see paragraphs [0035]-[0036] and Fig. 3); and
wherein the second computer apparatus is a standby computer apparatus configured to operate (paragraphs [0035]-[0036] and Fig. 3).
Examiner’s Note: The language “wherein the second computer apparatus is a standby computer apparatus configured to operate” has been considered and addressed as shown above.  The Examiner further notes that the limitation is an intended use limitation. Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See MPEP § 2114 which states: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647.

Blecken does not specifically disclose, a standby computer apparatus configured to operate when the operating computer apparatus fails.
However, NOZUE discloses:
wherein the second computer apparatus is a standby computer apparatus configured to operate when the operating computer apparatus fails (NOZUE [0090], “FIG. 15 shows a switching sequence when the operational system server 103 fails. First, if the operational system server 103 fails (1501), the standby system server 104 detects failure of the operational system server 103 (1502), and performs system switching (1503) to become a new operational system server 103'. Subsequently, the license management unit 402 of the new operational system server 103' updates the license key 506 of the license file 301 (1504), and activates the application program 302.”) (see abstract and paragraph [0090] and Fig. 15 and related text).
Alternatively, NOZUE also discloses: The computer system of claim 1, wherein the first computer apparatus is an operating computer apparatus (see abstract and paragraph [0090] and Fig. 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blecken and Vrielink with NOZUE to include well-known features of DRM such as utilizing backup/standby system to enhance DRM stability and user experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/ Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685